Opinion by
Mr. Justice Elkin,
This case was tried on the theory that the proximate cause of the accident was the brake beam, which it is *363alleged obstructed the open space, called a passage way, between the track upon which the car was being repaired and the platform where repair materials were stored. If this were the only negligence charged we would be inclined to hold that it was not sufficient, standing alone, to sustain a recovery of damages. It was an open repair yard, containing many tracks, and in making the repairs required it was necessary that the proper materials and supplies should be distributed when used, at different points in the repair yard. Under such circumstances the burden would be upon the party claiming damages to show an unusual and dangerous condition in order to charge the employer with such a breach of duty as to amount to negligence. It would be carrying the doctrine of negligence to an extreme limit to hold that a small piece of iron or steel lying in the open space between railroad tracks in an open repair yard amounted to such an unusual and dangerous condition as to sustain a charge of negligence against the employer. However, in the present case, it was also charged that in raising the car the employees, on account of the crowded condition of the yard and the narrow space between the repair tracks, were obliged to set the jacks under the car the wrong way, so that the foot of the jack which was designed to prevent the car when hoisted from swinging, had to be set lengthwise instead of crosswise, and that this made the situation at the point of accident dangerous. If this charge is supported by evidence the jury would be warranted in drawing the inference that the negligence complained of caused the car to swing apd fall, and if these facts be so found, they would be the proximate cause of the injuries sustained. The injuries were caused by the car which swung to one side and partially tilted over, and the question in the case is whether this was occasioned by the negligence of the defendant company in not providing a proper and reasonably safe place in which to hoist the car for the purpose of making the repairs. If the *364facts be as charged, that the jacks had to be put under the car the wrong way by reason of the limited space, a fair inference might be drawn that this was the proximate cause of the accident, and that it was negligence under the circumstances. The obstruction in the passageway might excuse the injured party from the charge of contributory negligence in not making an escape from an impending danger which he saw and attempted to avoid, at least it would be for the jury to say whether he did all that could be reasonably required of him under the circumstances. The case was not tried on this theory, but in our opinion the statement of claim would justify such a submission of the facts, when proved, to the jury. We cannot agree that a verdict should have been directed for the defendant on the ground that no negligence on the part of the defendant company was shown, or because appellee assumed the risk under his contract of employment. The case was for the jury, but it was not properly submitted.
The first, second, third, fourth and fifteenth assignments of error are sustained.
Judgment reversed and a venire facias de novo awarded.